         Case 1:17-cv-09343-JGK Document 40 Filed 10/18/19 Page 1 of 1
          Case 1:17-cv-09343-JGK Document 39 Filed 10/16/19 Page 1 of 1
                                                       U.S. Department of Justice

                                                       United States Attorney
                                                       Southern District ofNew York
                                                       86 Chambers Street
                                                       New York, New York 10007


                                                       October 16, 2019 ·

BYECF                                                                  USDC SONY
The Honorable John G. Koeltl                                           DOCUMENT
United States District Judge                                           ELECTRONICALLY FILED
United States Courthouse                                               DOC#
500 Pearl Street                                                                  -..JJ-'tlm-h-1--~!!L_-----
                                                                       DA TE F=--IL_E_-0,-·
New York, NY 10007

       Re:     Freedom of the Press Foundation et al. v. Dep't ofJustice et al.,
               No. 17 Civ. 9343 (JGK)

Dear Judge Koeltl:

         Pursuant to the Court's order of August 21, 2019, ECF No. 36, I write respectfully on
behalf of the parties in the above-referenced case to provide a joint status report in this matter.
As discussed in the parties' previous submissions to the Court, the agencies have completed all
of their productions, and have been responding to Plaintiffs' questions regarding those
productions. Specifically, the U.S. Department of Justice's Criminal Division provided a
response to certain outstanding questions on October 2, and will supplement its response by the
end of the month. Given the outstanding response, the parties need more time to decide what
issues will be addressed in their upcoming motion practice, and respectfully propose that they
file a further status report by November 7, 2019, in which they will propose a briefing schedule.

       We thank the Court for its consideration of this matter.

                                                       Respectfully,

                                                       GEOFFREY S. BERMAN
                                                       United States Attorney

                                                 By:       s/Jean-David Barnea
                                                       JEAN-DAYID BARNEA
                                                       Assistant United States Attorney
                                                       Tel. (212) 637-2679
                                                       Fax (212) 637-2686

cc:   Counsel for Plaintiffs
      ByECF
